                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISIONS
                        C.A. No. 3:13-cv-00590-FDW


LEGRETTA F. CHEEK,

              Plaintiff,

V.

GURSTEL LAW FIRM, P.C., SHANNON N. CRANE,
WHITNEY M. JACOBSON, JESSE VASSALLO LOPEZ,

              Defendants.



                             CERTIFICATE OF SERVICE


       I hereby certify that on December 23, 2019, I placed a copy of the following

documents in the United States Mail, first class postage prepaid:

            1. Defendants Gurstel Law Firm, P.C., Shannon N. Crane,
               Whitney M. Jacobson, Jesse Vassallo Lopez, Motion to
               Dismiss the Complaint (Doc. No. 15);
            2. Memorandum of Law in Support of Defendants’ Motion to
               Dismiss (Doc. No. 16);
            3. Declaration of Shannon N. Crane (Doc. No. 18);
            4. Declaration of Whitney M. Jacobson (Doc. No. 19);
            5. Declaration of Norman I. Taple (Doc. No. 17); and
            6. Declaration of Jesse Vassallo Lopez with Exhibits A-E (Doc.
               No. 20).


Addressed to the plaintiff pro se as follows:

LeGretta F. Cheek
113 Indian Trail Road, Suite 100
Indian Trail, NC 28079



      Case 3:19-cv-00590-FDW-DSC Document 21 Filed 12/23/19 Page 1 of 2
                             /s/ Andrew D. Parker
                             Andrew D. Parker (#195042)
                             admitted pro hac vice
                             Parker Daniels Kibort LLC
                             888 Colwell Building
                             123 North Third Street
                             Minneapolis, MN 55401
                             T: (612) 355-4100 | F: (612) 355-4104
                             parker@parkerdk.com

                             Attorneys for Defendants Gurstel Law Firm,
                             P.C., Shannon N. Crane, Whitney M. Jacobson,
                             Jesse Vassallo Lopez




Case 3:19-cv-00590-FDW-DSC Document 21 Filed 12/23/19 Page 2 of 2
